NO. 12-04-00055-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ASHLEY FAGAN,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant pleaded guilty to the offense of criminal mischief.  The trial court assessed
punishment at confinement for fifteen months, probated, and one year in jail.  We have received the
trial court's certification showing that Appellant waived her right to appeal.  See Tex. R. App. P.
25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered March 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)